Exhibit 10.9
 
AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this “Agreement”) is made as of the ____ of January,
2014 by and between BioPharmX Inc., a Delaware corporation (the “Company”), and
Mr. Leon Frenkel (the “Subscriber”). Each of the capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Securities
Purchase Agreement and the Note as defined below.


RECITALS:


WHEREAS, the Subscriber purchased from the Company 6% Secured Convertible
Promissory Note with a term of twelve (12) months in the principal amount of
$500,000 (the “Note”) pursuant to that certain Securities Purchase Agreement
dated as of January __, 2014 by and between the Company and the Subscriber (the
“Securities Purchase Agreement”);


WHEREAS, the parties hereto desire to amend the Securities Purchase Agreement as
set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


Section 1.         Amendment of the Securities Purchase Agreement. The parties
hereby agree that the entire outstanding principal amount of, and interest
accrued but unpaid, on the Note will automatically be converted into the Pubco’s
common stock (the “Conversion Securities”), at a conversion price equal to 80%
of the PIPE Offering Price (the “Conversion Price”) at the closing of the
Merger.


Section 2.         Amendment of the Notes. Section 1.02(a) of the Notes shall be
amended in its entirety to read as follows:


“Section 1.02 Mandatory Conversion.  (a) Upon the closing of the Merger and the
Minimum PIPE, all of the outstanding principal amount of, and accrued but unpaid
interest on, this Note shall automatically, without the necessity of any action
by the Holder or the Company, be converted into Conversion Securities at the
Conversion Price, subject to adjustments provided herein.”


Section 3.         Miscellaneous.


(a)          Expenses.  Each party shall bear its own costs and expenses,
including legal fees, incurred or sustained in connection with the preparation
of this Agreement and related matters.
 
(b)         Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Subscriber.
 
 
1 

--------------------------------------------------------------------------------

 
 
(c)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Securities Purchase Agreement.
 
(d)          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties
 
(e)           Execution and Counterparts.  This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile osr “.pdf”
signature page were an original thereof.
 
(f)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Securities Purchase Agreement.
 
(g)          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
(h)          Headings.  The headings in this Agreement are for convenience only,
do not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.
 
(i)           Except as specifically contemplated by this Agreement, the
Securities Purchase Agreement shall remain in full force and effect, unaffected
by this Agreement.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 

 
BIOPHARMX INC.
           
By:
      Name:  James Pekarsky     Title:
CEO
                 
Leon Frenkel
 

 
 3

--------------------------------------------------------------------------------